Acknowledgment
The amendment filed on December 13, 2021, responding to the Office Action mailed on October 7, 2021, has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art fails to disclose a flexible OLED display panel, comprising: a flexible substrate;  a TFT layer disposed on one side of the flexible substrate, and comprising a display area and a non-display area surrounding the display area, wherein the non-display area comprises a plurality of corner sub-areas, wherein at least one corner sub0are is located at a corner of the flexible substrate, wherein a dam surrounding the display area is formed within the non-display area of the TFT layer, at least one groove is disposed on at least one lateral side of the dam in the corner sub-area of the TFT layer, and an undercut structure is formed on an inner wall of the groove;  a luminescent layer disposed on one side of the TFT layer away from the flexible substrate, wherein the luminescent layer covers the dam and the groove; and  an encapsulation layer disposed on one side of the luminescent layer away from the TFT layer, wherein the encapsulation layer covers the dam and the groove. 
Regarding claim 10 the prior art fails to disclose a method of step 2 of forming a dam surrounding the display area within the non-display area of the TFT layer, forming at least one groove on at least one lateral side of the dam within the corner sub-area of the TFT layer, wherein an undercut structure is formed on an inner wall of the groove, and the undercut structure is located in the flexible substrate; and  a step 3 of sequentially preparing a luminescent layer and an encapsulation layer in order on a surface of the TFT layer, wherein both of the luminescent layer and the encapsulation layer cover the dam and the groove; and sequentially preparing a second flatten layer, a touch layer, and a polarizing layer in order on a surface of the encapsulation layer.
Claims 2- 9 depends upon claim 1 and is allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893